DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         DIMITRIOS LASKARIS,
                              Appellant,

                                       v.

                                CRAIG HOPSON,
                                   Appellee.

                                No. 4D18-2538

                                [August 8, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE 13-013355.

   John Phillips, Fort Lauderdale, for appellant.

   Clifford A. Wolff of Wolff Law, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.